                  Case 3:20-cv-05685-RJB Document 327 Filed 04/06/21 Page 1 of 2




1                                                                The Honorable Judge Robert J. Bryan

2

3

4

5

6

7
                               UNITED STATES DISTRICT COURT
8                        WESTERN DISTRICT OF WASHINGTON AT TACOMA

9    RONALD H. BEHRMANN,
                    Plaintiff,
10                                                       NO. 3:20-cv-05685-RJB
11          vs.
                                                         STIPULATION AND ORDER OF DISMISSAL
                                                         WITHOUT PREJUDICE AS TO DEFENDANT
12   ABB INC., sued individually and as successor-       J.R. CLARKSON COMPANY LLC, ONLY
     in-interest to I-T-E Imperial Corporation and I-
13   T-E Circuit Breaker Company et al,                  CLERK’S ACTION REQUIRED
                            Defendant.
14

15                                            STIPULATION

16           Plaintiff and Defendant, J.R. Clarkson Company LLC, named in Plaintiff’s Complaint
17   Individually and as alleged successor in interest to the Kunkle Valve Company and Keystone
18
     International, hereby stipulate that all claims against Defendant, J.R. Clarkson Company LLC,
19
     Individually and as alleged successor in interest to the Kunkle Valve Company and Keystone
20
     International only, may be dismissed without prejudice and without costs and/or attorneys’ fees as
21

22   to either party.

23           //

24           //
25



      STIPULATION AND ORDER OF DISMISSAL WITHOUT                           GARDNER TRABOLSI & MORDEKHOV PLLC
      PREJUDICE AS TO DEFENDANT J.R. CLARKSON                                        A T T O R N E Y S
                                                                                 2200 SIXTH AVENUE, SUITE 600
      COMPANY LLC, ONLY - 1                                                      SEATTLE, WASHINGTON 98121
                                                                                   TELEPHONE (206) 256-6309
                                                                                   Facsimile (206) 256-6318
             Case 3:20-cv-05685-RJB Document 327 Filed 04/06/21 Page 2 of 2




                     DATED this 5th day of April, 2021.
1
     MAUNE RAICHLE HARTLEY FRENCH                     GARDNER TRABOLSI & MORDEKHOV PLLC
2
     & MUDD LLC
3
     By /s/ Alice Emerson                            By /s/ Ronald C. Gardner
4    Alice Emerson, WSBA # 56451                     Ronald C. Gardner, WSBA #9270
     Attorney for Plaintiff                          Attorney for Defendant J.R. Clarkson Company
5                                                    Company LLC
6

7                                                ORDER

8           It is ORDERED, ADJUDGED and DECREED that Plaintiff’s action against Defendant,

9    J.R. Clarkson Company LLC, only, is hereby dismissed without prejudice, no costs to be awarded.
10
                     DATED this 6th day of April, 2021.
11

12

13

14
                                          A
                                          ROBERT J. BRYAN
15                                        United States District Judge

16   Presented by:

17   GARDNER TRABOLSI & MORDEKHOV PLLC
18

19   By /s/ Ronald C. Gardner
     Ronald C. Gardner, WSBA #9270
20   Attorney for Defendant J.R. Clarkson Company LLC

21   Approved as to form; notice of presentation waived;
22
     MAUNE RAICHLE HARTLEY FRENCH & MUDD LLC
23
     By /s/ Alice Emerson
24   Alice Emerson, WSBA # 56451
     Attorneys for Plaintiff
25



      STIPULATION AND ORDER OF DISMISSAL WITHOUT                         GARDNER TRABOLSI & MORDEKHOV PLLC
      PREJUDICE AS TO DEFENDANT J.R. CLARKSON                                      A T T O R N E Y S
                                                                               2200 SIXTH AVENUE, SUITE 600
      COMPANY LLC, ONLY - 2                                                    SEATTLE, WASHINGTON 98121
                                                                                 TELEPHONE (206) 256-6309
                                                                                 Facsimile (206) 256-6318
